DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on October 9, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-19 and 21. Claim 20 is cancelled. Claim 21 is newly added. Claims 4 and 10-15 are withdrawn. Claims 1-3, 5-9, 16-19, and 21 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.



Election/Restrictions
Applicant’s election of Group I (claims 1-9 and 16-19) and the following species in the reply filed on July 17, 2019 is acknowledged:
Metal salt: FeCl3;
Cyano-metalate salt: Na4[Fe(CN)6]

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the limitation “wherein said method is performed without a stabilizing agent” renders the claim indefinite. The instant Specification defines “stabilizing agent” to refer to any compound able to stabilize the nanoparticles (pg.16, ln.14-16). Maurel et al. (US 2013/0052279 A1), for example, discloses that their reverse micelle system is stabilized by acylglycerol and a phospholipid (para.0022). Therefore, acylglycerol and phospholipid in Maurel read on “stabilizing agents”. However, acylglycerol, for example, is a component that is required by the claim. Based on the definition of “stabilizing agent” given in the instant Specification and the conflicting limitations, it is unclear as to what compounds are and are not encompassed by the term, and thus, the metes and bounds of the claim 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, which claim 21 depends upon, excludes stabilizing agents. However, as currently written, claim 21 excludes only PEG and PEG derivatives thereof. Thus, claim 21 widens the scope of and does not incorporate all the limitations of the claim upon which it depends, because claim 21 only excludes PEG and PEG derivatives, whereas claim 1 excludes all stabilizing agents, e.g. PEG, PEG derivatives, and polysaccharides (Spec., pg.16, ln.15-16).
Alternatively, claim 1 and claim 21 have the same scope as claim 1 excludes stabilizing agents, and claim 21 explicitly names a specific stabilizing agent that is already excluded by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maurel (US 2013/0052279 A1; published Feb. 28, 2013), Nesamony et al. (Nesamony) (Journal of Pharmaceutical Sciences; of record), Shokouhimehr et al. (Shokouhimehr) (Journal of Materials Chemistry; published May 20, 2010), and Ishii et al. (Ishii) (US 2014/0194665 A1; of record).
Applicant claims a method for the preparation of biocompatible reverse micellar system comprising cyano-bridged metal nanoparticles, comprising:
3), as a precursor and water,
with (ii) a biocompatible reverse micellar system comprising at least one acylglycerol, a sterol, lecithin, ethanol, and an aqueous solution comprising a cyano-metalate salt (elected species: Na4[Fe(CN)6]), as a precursor, and water,
wherein said method is performed without a stabilizing agent.

Maurel discloses a reverse micelle system based on sterols, acylglycerols, phospholipids or sphingolipids, and metal ions (active agent). The reverse micelle system is able to cross mucosa and cellular membranes, thus allowing vectorization of metal ions to target sites. The reverse micelles also provide an important bioavailability with low variability of absorption. It is advantageously useful in the pharmaceutical and dietetic fields. The reverse micelles allow the metal ions included therein to be administered and transported to target sites, in particular cells. Maurel discloses that it is known that a reverse micelle system can be used for the preparation of nanomaterials, which act as microreactors. The activity and stability of bio molecules can be controlled, mainly by the concentration of water in the reverse micelle system (abstract; para.0001, 0034, 0078, 0135, 0136).
The reverse micelle system is characterized as a microemulsion comprising a dispersion of water-nanodroplets in oil. The dispersion is stabilized by two surfactants (acylglycerol, more preferably a diacylglycerol and a phospholipid, more preferably phosphatidylcholine, or a sphingolipid) and a co-surfactant (alcohol) that are most likely at the water/oil interface. These microemulsions are thermodynamically stable and visually limpid (para.0022). Generally, the size of micelles according to the invention is very small, more particularly, it is less than 10 nm. The size may vary with the quantity of added water and phospholipid or sphingolipid (para.0023).
To prepare the reverse micelles, in an embodiment, the active agent (agent to be delivered) is first solubilized in water (preferably purified water) to form an aqueous mixture. Said aqueous mixture is then introduced into an oily mixture comprising at least a sterol, an acylglycerol, a phospholipid or sphingolipid, and an alcohol, ultimately form the reverse micelles (para.0036-0040).
ethanol (para.0083).
In an embodiment, the phospholipid used is phophatidylcholine, which may be obtained from commercial lecithin. The lecithin preferably used for the preparation of the reverse micelles is one that contains phosphatidylcholine at a concentration of more than 90% (para.0076). Maurel discloses that that the addition of lecithin solved the drawbacks of reverse micelles formulated in the absence of lecithin. In particular, the inclusion of lecithin allows for the formation of thermodynamically stable microemulsions with reverse micelle size of 4.5 nm and high percentages of water (para.0178-0186). 
The water used in the preparation of the reverse micelle system is preferably purified water (para.0086).
Maurel discloses that the metal ion component may be introduced in the reverse micelles as metal salts and useful metal derivatives (para.0125, 0126).

Maurel does not appear to explicitly disclose the step of mixing components (i) and (ii) as recited in the instant claim 1. Nesamony, Shokouhimehr, and Ishii are relied upon for this disclosure. Their teachings are set forth herein below.

Nesamony generally discloses that two separate microemulsions containing dispersed aqueous droplets of either sodium sulfadiazine or silver nitrate (reactants) would react when mixed to form a microemulsion of silver sulfadiazine (product). Nesamony generally discloses the concept of using two stable w/o microemulsions, each containing a reactant for the desired product, as reactors for the synthesis of the desired final nanoparticle product (pg.1311, col.1, para.3).
The general procedure involves the preparation of a solution, which is divided into two aliquots. Separate aqueous solutions containing silver nitrate (first reactant) and sodium sulfadiazine (second reactant) are prepared, and these aqueous solutions are used to prepare separate microemulsions (reverse micellar systems). The silver nitrate microemulsion (reverse micellar system containing first reactant) is added to the sodium sulfadiazine microemulsion (reverse micellar system containing second reactant), and mixed together to form a microemulsion containing silver sulfadiazine nanoparticles (reverse micellar system comprising nanoparticles of the product) (abstract; pg.1312, Synthesis of Silver Sulfadiazine Nanocrystals Using Microemulsions as Reactors). 
Nesamony discloses that their methodology could be used to produce other types of pharmaceutically interesting nanoparticles via a process that is neither energy nor heat intensive (pg. 1318-1319; Conclusion).
Shokouhimehr discloses that the ability of Prussian blue nanoparticles to penetrate cells is a critical pre-requisite for cellular imaging and drug delivery applications to be realized (pg.5256, col.1, para.3). Shokouhimehr discloses that Prussian blue nanoparticles are known to be prepared by the multi-component reverse micelle technique (pg.5255, col1, para.1).
Ishii discloses that Prussian blue (iron (III) hexacyanoferrate (II)) has been pharmaceutically approved as a safe drug which may be used for emergency exposure to remove radioactive cesium from the body (para.0004). Ishii discloses that Prussian blue (PB) is obtained by a reaction between an inorganic salt of hexacyanoferric (II) acid and an inorganic compound containing iron (III) (para.0039). In an embodiment, the inorganic salt of hexacyanoferric (II) acid is an alkali metal salt (e.g. sodium salts and potassium salts) of hexacyanoferric(II) acid, such as sodium hexacyanoferrate (II) (Na4Fe(CN)6) (para.0040, 0041). In an embodiment, the inorganic compound containing iron (III) is iron (III) chloride (FeCl3) and hydrates thereof (para.0042, 0043), thus encompassing FeCl3·6H2O.

As discussed above, Maurel discloses that their reverse micelle system, which is useful in the pharmaceutical fields, is able to cross mucosa and cellular membranes, and is useful in the preparation of nanomaterials. In light of Shokouhimehr’s disclosure that the ability of Prussian blue nanoparticles to penetrate cells is a critical pre-requisite for cellular imaging and drug delivery applications to be realized, and that Prussian blue nanoparticles are known to be prepared by the multi-component reverse micelle technique, one of ordinary skill in the art would have found it prima facie obvious before the effective 
With regards to the method of producing the Prussian blue reverse micelle system of the combined teachings of Maurel, Shokouhimehr, and Ishii discussed above, as discussed above, Shokouhimehr discloses that Prussian blue nanoparticles are known to be prepared by reverse micelle technique, and Ishii discloses that Prussian blue is obtained by a reaction between sodium hexacyanoferrate (II) and iron (III) chloride (and hydrates thereof). Nesamony generally discloses a procedure involving preparing two separate w/o microemulsions (reverse micellar systems), which act as reactors for the synthesis of the desired final nanoparticle product. The only difference in ingredients between the two w/o microemulsions is that the first microemulsion contains the first reactant and the second microemulsion contains the second reactant. The mixing of the two microemulsions allows the reactants to mix and the results in a microemulsion containing the nanoparticle of the product. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Maurel, Shokouhimehr, and Ishii with the teachings 
With regards to the limitation in the instant claim 1, “wherein said method if performed without a stabilizing agent”, and the instant claim 21, Maurel does not appear to require the use of any stabilizing agents, PEG, or PEG derivatives, and Nesamony does not appear to require any stabilizing agents when performing their general methodology. Thus, absent evidence to the contrary, the method of the combined teachings of the cited prior art references as discussed above does not require the inclusion of a stabilizing agent, PEG, or PEG derivatives.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maurel (US 2013/0052279 A1; published Feb. 28, 2013), Nesamony et al. (Nesamony) (Journal of Pharmaceutical Sciences; of record), Shokouhimehr et al. (Shokouhimehr) (Journal of Materials Chemistry; published May 20, 2010), and Ishii et al. (Ishii) (US 2014/0194665 A1; of record) as applied to claims 1-3, 5-9, 16-18, and 21 set forth above, further in view of Total Water (What is Deionized Water or DI water?; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims the method according to claim 9, wherein the water is deionized water, and the homogenous oil-based phases are the same.

The teachings of Maurel, Nesamony Shokouhimehr, and Ishii, and the motivation for their combination as they apply to claims 1-3, 5-9, 16-18, and 21 are set forth above and incorporated herein.

The combined teachings of Maurel, Nesamony Shokouhimehr, and Ishii do not appear to explicitly disclose wherein the water used in the preparation of the biocompatible reverse micellar systems of (i) and (ii) is deionized water. Total Water is relied upon for this disclosure. The teachings of Total Water are set forth herein below.

Total Water discloses that water in its purest form is composed of hydrogen and hydroxyl ions. When considering water’s purity, anything besides the water molecule is an impurity. Deionization is the process of removing all of the charged ions in water except the water molecules. This results in a true water ‘blank” – nothing but water in its absolute purest state (pg.1-2, The Chemistry Behind Deionized Water). 
Deionized water is a true water blank, meaning it assumes the chemistry of whatever product is added to it. When medical product manufacturers create a product, water is almost always mixed in, and to create a chemically sound product, the water can’t contain any impurities that could potentially change the product’s chemical composition. If the water contains any impurities, it can cause adverse health effects. Thus deionized water is a critical element in the medical industry, as failing to use a safe deionized water system can have serious consequences (pg.2, The Importance of Deionized Water).

	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-3, 5-9, 16-18, and 21 are rejected under 35 U.S.C. 103 as being obvious over Bauer et al. (Bauer) (US 2017/0035909 A1; priority date: Feb. 18, 2014), Nesamony et al. (Nesamony) (Journal of Pharmaceutical Sciences; of record), and Ishii et al. (Ishii) (US 2014/0194665 A1; of record).
The applied reference, Bauer et al. (US 2017/0035909 A1), has a common joint inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 

Applicant’s claims are set forth above and incorporated herein.

Bauer discloses reverse-micellar systems comprising at least an active agent, an acylglycerol, a sterol, lecithin, ethanol, and water, for use in chelation and/or sequestering of a radionuclide and/or a metal in a patient. Bauer is also directed to reverse-micellar systems and to pharmaceutical compositions comprising said systems (abstract; para.0019, 0020). 
Among the suitable active agents for use in the reverse-micellar system includes Prussian blue nanoparticles (para.0017, 0068, 0168). 
To prepare the reverse micelles, in an embodiment a solution of the active ingredient, e.g. Prussian blue, in water is prepared; lecithin, ethanol, a sterol, and an acylglycerol are mixed together to form an oil mixture. The aqueous solution containing the active ingredient are mixed together  until a homogenous reverse-micellar system is obtained (para.0139-0146, 0167-0168).
The water used in the preparation of the reverse micelle system is preferably purified water (para.0048).

Bauer does not appear to explicitly disclose the step of mixing components (i) and (ii) as recited in the instant claim 1. Nesamony and Ishii are relied upon for this disclosure. Their teachings are set forth above and incorporated herein.

As discussed above, Bauer discloses reverse-micellar systems comprising Prussian blue nanoparticles for pharmaceutical use. As discussed above, Ishii discloses that Prussian blue is obtained by a reaction between sodium hexacyanoferrate (II) and iron (III) chloride (and hydrates thereof). Nesamony generally discloses a procedure involving preparing two separate w/o microemulsions (reverse micellar systems), which act as reactors for the synthesis of the desired final nanoparticle product. The only 
With regards to the limitation in the instant claim 1, “wherein said method if performed without a stabilizing agent”, and the instant claim 21, Nesamony does not appear to require any stabilizing agents when performing their general methodology. Bauer also discloses that stabilizing agents are optional (para.0136). Although Bauer’s Example 5 discloses using PEG-amine stabilized nanoparticles of Prussian blue, it is noted that Bauer’s method discloses adding in already synthesized Prussian blue nanoparticles, whereas the method of the combined teachings of the cited prior art references as discussed above involve adding in the reactants that form the Prussian blue nanoparticles, not Prussian blue nanoparticles themselves. As discussed above, Nesamony does not appear to require any stabilizing agents when 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (Bauer) (US 2017/0035909 A1; priority date: Feb. 18, 2014), Nesamony et al. (Nesamony) (Journal of Pharmaceutical Sciences; of record), and Ishii et al. (Ishii) (US 2014/0194665 A1; of record) as applied to claims 1-3, 5-9, 16-18, and 21 set forth above, further in view of Total Water (What is Deionized Water or DI water?; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims the method according to claim 9, wherein the water is deionized water, and the homogenous oil-based phases are the same.

The teachings of Bauer, Nesamony and Ishii, and the motivation for their combination as they apply to claims 1-3, 5-9, 16-18, and 21 are set forth above and incorporated herein.

The combined teachings of Bauer, Nesamony, and Ishii do not appear to explicitly disclose wherein the water used in the preparation of the biocompatible reverse micellar systems of (i) and (ii) is deionized water. Total Water is relied upon for this disclosure. The teachings of Total Water are set forth above and incorporated herein.

As discussed above, in preparing the reverse micellar system of the combined teachings of Bauer, Nesamony, and Ishii, which is useful in the pharmaceutical field, Bauer discloses the use of purified water when preparing the reverse micellar systems. In light of Total Water’s disclosure of the importance of 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered. New rejection citing a new combination of references not previously cited are set forth above and incorporated herein. Applicant’s argument still relevant to the new rejections set forth above and are address herein below.
(1) Applicant argues that the inventors have surprisingly showed that “cyano-bridged metal nanoparticles can be prepared in a reverse micellar system, and thus be driven efficiently to target tissues or sites without any need for organic polymers acting as stabilizer agents or protecting agents during their preparation and uses.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As discussed above in the rejections set forth above, both Bauer and Shokouhimehr disclose that Prussian blue nanoparticles are known to be prepared by reverse micelle technique. Further, Maurel discloses that In the methodology of the combined teachings of the cited prior art references, which is based on the general steps disclosed by Nesamony, a stabilizing agent does not appear to be required. 
 
(2) Applicant argues that Nesamony discloses an “inherently unstable” reverse micelle system, and Ishii discloses a fabrication for removing cesium from a contaminated object or soil and is completely unrelated to the instant methods of those disclosed in the cited references. 

	With regards to Applicant’s argument (2), the traversal argument is not found persuasive. With regards to the Applicant’s arguments regarding Nesamony, it appears that the instability is directed to the continued particle growth, which is due to the large surface free energy of the AgSD nanoparticles, i.e. the specific nanoparticles being formed in Nesamony. There does not appear to be evidence that this is applied also to Prussian blue nanoparticles, the nanoparticles formed by the method of the combined teachings of the cited prior art references. Further, Maurel, for example, discloses that their microemulsions, which are the microemulsion bases used in the method of the combined teachings of the cited prior art references, are disclosed as being thermodynamically stable and visually limpid (para.0022). Maurel discloses that generally, the size of micelles is very small, more particularly, it is less than 10 nm. The size may vary with the quantity of added water and phospholipid or sphingolipid (para.0023).
Furthermore, Nesamony notes that one way to stabilize the AgSD particles in the size range of 30-100 nm is to find an acceptable coating/capping reagent (pg.1318, col.1, para.3 to col.2, para.1). Nesamony does not appear to include a coating/capping reagent in the methodology of forming the nanoparticles, i.e. the forming and mixing of the two w/o microemulsion reactors. Thus, absent evidence to the contrary, Nesamony encompasses methods not requiring a stabilizing agent as the incorporation of a stabilizing agent to maintain a certain particle size is after the nanoparticles are formed, not a component in forming the nanoparticles, which is what the claimed invention is directed towards. Further, as discussed above, Maurel discloses that the size of the micelles in their microemulsions may be varied with the quantity of added water and phospholipid, and therefore, not necessarily requiring a coating/capping reagent to control the size of the nanoparticles formed.
With regards to Applicant’s argument regarding Ishii, Ishii was only relied upon for the disclosure of the reactants used to make Prussian blue (i.e. a reaction between an inorganic salt of 

Conclusion
Claims 1-3, 5-9, 16-19, and 21 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616